Case 2:20-cv-09091-PA-AS Document 60-3 Filed 08/23/21 Page 1 of 4 Page ID #:2773



 1   Rollin Ransom (State Bar No. 196126)
     rransom@sidley.com
 2   Lauren M. De Lilly (State Bar No. 301503)
     ldelilly@sidley.com
 3   Paula Salazar (State Bar No. 327349)
     psalazar@sidley.com
 4   SIDLEY AUSTIN LLP
     555 West Fifth Street
 5   Los Angeles, CA 90013
     Telephone: (213) 896-6000
 6   Facsimile: (213) 896-6600
 7   Attorneys for Defendant Thrive
     Causemetics, Inc.
 8
 9
10                             UNITED STATES DISTRICT COURT

11                            CENTRAL DISTRICT OF CALIFORNIA

12
13   THRIVE NATURAL CARE, INC.                   Case No. 2:20-cv-9091-PA-AS

14               Plaintiff,                      DECLARATION OF NED A.
                                                 MENNINGER IN SUPPORT OF
15         v.                                    DEFENDANT THRIVE
                                                 CAUSEMETICS, INC.’S
16   THRIVE CAUSEMETICS, INC.,                   OPPOSITION TO PLAINTIFF’S
                                                 MOTION FOR PARTIAL
17               Defendant.                      SUMMARY JUDGMENT

18
19
20
21
22
23
24
25
26
27
28

     DECLARATION OF NED A. MENNINGER IN SUPPORT OF DEFENDANT THRIVE CAUSEMETICS,
         INC.’S OPPOSITION TO PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT
Case 2:20-cv-09091-PA-AS Document 60-3 Filed 08/23/21 Page 2 of 4 Page ID #:2774



 1                       DECLARATION OF NED A. MENNINGER
 2           I, Ned A. Menninger, declare and state as follows:
 3           1.    I am the Chief Financial Officer of Thrive Causemetics, Inc. (“TCI”), the
 4   Defendant in the above-captioned action. I make this declaration in support of TCI’s
 5   Opposition to Plaintiff Thrive Natural Care, Inc.’s (“Plaintiff”) Motion for Partial
 6   Summary Judgment (“Motion”) (ECF No. 40). I have personal knowledge of the facts
 7   stated in this declaration, and I would and could testify as to them if called as a
 8   witness in this action.
 9           2.    TCI has achieved a total of $                 in revenues from 2018 through
10   February 2021, including $                 attributable to the sale of skincare products,
11   and $               attributable to the sale of color cosmetics, as follows:
12                 a.    In 2018, TCI achieved a total of $                in revenues,
13   including $               attributable to the sale of skincare products, and $
14   attributable to the sale of color cosmetics;
15                 b.    In 2019, TCI achieved a total of $                  in revenues,
16   including $               attributable to the sale of skincare products, and $
17   attributable to the sale of color cosmetics;
18                 c.    In 2020, TCI achieved a total of $                  in revenues,
19   including $                attributable to the sale of skincare products, and $
20   attributable to the sale of color cosmetics;
21                 d.    In 2021, through the month of February, TCI achieved a total of
22   $             in revenues, including $              attributable to the sale of skincare
23   products, and $                attributable to the sale of color cosmetics.
24           3.    These sales have been supported and driven in part by TCI’s advertising
25   expenditures, which have totaled millions of dollars in each of these years. TCI
26   invests a significant amount of its revenue on advertising in order to ensure that the
27   business remains profitable.
28           4.     TCI sells its products directly to consumers through its website,
                                                 -2-
     DECLARATION OF NED A. MENNINGER IN SUPPORT OF DEFENDANT THRIVE CAUSEMETICS,
         INC.’S OPPOSITION TO PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT
Case 2:20-cv-09091-PA-AS Document 60-3 Filed 08/23/21 Page 3 of 4 Page ID #:2775



 1   thrivecausemetics.com. Although unauthorized third parties resell TCI products
 2   online through other websites, the occurrence of such unauthorized resales is
 3   infrequent.
 4         5.      I understand that Plaintiff’s Motion states that TCI’s overhead costs are
 5   indirect and do not actually contribute to the sale or production of TCI’s skincare
 6   products. That is incorrect.
 7         6.      TCI prepared summary spreadsheets reflecting its overhead costs per
 8   year apportioned on a per-product basis for both color cosmetics and skincare
 9   products. TCI apportioned its overhead costs by calculating the proportion of units
10   sold of each skincare product (i.e., units of a skincare product sold divided by total
11   product units sold) and applying that percentage to the company’s total overhead costs
12   for each year.
13         7.      TCI’s overhead expenses consist of several types of costs, each of which
14   is directly related to the production and/or sale of TCI’s skincare products, including:
15                 a.    Employee salaries and benefits – TCI employs a workforce of
16   nearly one hundred employees that facilitate the development, advertising, marketing,
17   and sale of TCI’s products, including skincare, and to whom TCI pays reasonable
18   salaries and provides benefits;
19                 b.    Travel, entertainment, and public relations – TCI employees incur
20   costs associated with travel, entertainment, and public relations for the purpose of
21   marketing and promoting TCI’s products, including skincare;
22                 c.    Income tax – TCI is required by law to pay income tax, which is
23   calculated from TCI’s revenues from the sale of its products, including skincare;
24                 d.    Charitable donations – TCI’s charitable giving mission is a core
25   part of its business model and driver of sales, including sales of its skincare products;
26                 e.    Legal fees – TCI engages legal counsel for a variety of issues
27   related to its skincare and other products, including regulatory compliance;
28                 f.    Non-legal professional fees – TCI incurs business costs for non-
                                               -3-
     DECLARATION OF NED A. MENNINGER IN SUPPORT OF DEFENDANT THRIVE CAUSEMETICS,
         INC.’S OPPOSITION TO PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT
Case 2:20-cv-09091-PA-AS Document 60-3 Filed 08/23/21 Page 4 of 4 Page ID #:2776
